DETAILED ACTION
Pending Claims
Claims 1-12 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, claim 9 recites the limitation "the particulate additive (E)" in the coating composition according to claim 1.  There is insufficient antecedent basis for this limitation in the claim.  This material is introduced in claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US 2020/0157374 A1).
Regarding claims 1, 2, 4, 5, 8, and 10-12, Nakabayashi discloses: (1) a coating composition (Abstract; paragraphs 0016-0017) comprising: 
a hydroxyl group-containing acrylic resin (A) (paragraphs 0044-0056, particularly paragraphs 0051-0052); and 
a half-ester group-containing copolymer (C) that is a copolymer of a polymerizable unsaturated monomer (a) having a half-esterified acid anhydride group and another copolymerizable monomer (b) (paragraphs 0019-0034; see also paragraphs 0135-0138), wherein the polymerizable unsaturated monomer (a) has an acid anhydride group half-esterified with a monoalcohol having 1 to 8 carbon atoms (paragraph 0024; see also paragraph 0137), and a total acid value of the half-ester group-containing copolymer (C) is 5.0 mgKOH/g or more and 240 mgKOH/g or less (paragraph 0034; see also paragraph 0138);
(2) wherein a number-average molecular weight of the half-ester group-containing copolymer (C) is 1000 or more and 10500 or less (paragraph 0034; see also paragraph 0138);
(4) wherein an acid value of the half-ester group-containing copolymer (C) is 10 mgKOH/g or more and 240 mgKOH/g or less (paragraph 0034; see also paragraph 0138);
(5) wherein a hydroxyl value of the hydroxyl group-containing acrylic resin (A) is 60 mgKOH/g or more and 200 mgKOH/g or less (paragraph 0051);
(8) further comprising a particulate additive (E) including at least one species selected from the group consisting of an organic-inorganic hybrid polymer dispersion, an inorganic particle, and an organic resin-coated inorganic particle (paragraphs 0066-0067: see “pigments” as inorganic particle);
(10) wherein the coating composition is a clear coating composition (Abstract; paragraphs 0016-0017);
(11) a method for forming a multilayer coating film (paragraphs 0075-0112), comprising: a step of applying a base coating composition to an object to be coated to form a base coating film or an uncured base coating film (paragraphs 0082 & 0085-0103); and a step of applying the coating composition to the base coating film or to the uncured base coating film to form a coating film (paragraphs 0083, 0084 & 0104-0108); and 
(12) a method for forming a multilayer coating film (paragraphs 0075-0112), comprising: a step of applying a primer surfacer composition to an object to be coated to form a primer surfacer film or an uncured primer surfacer film (paragraphs 0089-0090), 5a step of applying a base coating composition to the resulting primer surfacer film or the uncured primer surfacer film to form a base coating film or an uncured base coating film (paragraphs 0082 & 0085-0103), and a step of applying the coating composition to the base coating film or the uncured base coating film to form a coating film (paragraphs 0083, 0084 & 0104-0108).
Nakabayashi fails to explicitly disclose an embodiment where the coating composition comprises: (1) at least one species selected from the group consisting of a melamine resin (B1) and an unblocked isocyanate compound (B2).  Rather, he contemplates the addition of a crosslinking agent to enhance curability, such as a melamine resin (see paragraph 0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the coating composition of Nakabayashi with the instantly claimed (B1) or (B2) because: (a) Nakabayashi contemplates the addition of a crosslinking agent to enhance curability; and (b) the crosslinking agents contemplated by Nakabayashi include a melamine resin.
Regarding claim 3, the teachings of Nakabayashi are as set forth above and incorporated herein.  He fails to explicitly disclose an embodiment where the coating composition: (3) further comprising a blocked isocyanate compound (D).  Rather, he contemplates the addition of a crosslinking agent to enhance curability, such as a melamine resin or a blocked polyisocyanate (see paragraph 0068).  In light of this, it has been found that combining equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the coating composition of Nakabayashi with the instantly claimed (D) because: (a) Nakabayashi contemplates the addition of a crosslinking agent to enhance curability; (b) the crosslinking agents contemplated by Nakabayashi include a melamine resin and a blocked polyisocyanate; and (c) it has been found that combining equivalents known for the same purpose is prima facie obvious.
Regarding claim 6, the teachings of Nakabayashi are as set forth above and incorporated herein.  Nakabayashi fails to explicitly disclose: (6) wherein a content of the half-ester group-containing copolymer (C) is 3 parts by mass or more and 25 parts by mass or less per 100 parts by mass of a resin solid content of the coating composition.  Rather, he discloses an overlapping range of about 20 to 80% by mass (see paragraph 0058).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the coating composition of Nakabayashi with instantly claimed amount of (C) (3 parts by mass or more and 25 parts by mass or less per 100 parts by mass of a resin solid content) because: (a) Nakabayashi discloses an overlapping range of about 20 to 80% by mass; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US 2020/0157374 A1) in view of Okude et al. (US Pat. No. 5,270,392).
Regarding claim 7, the teachings of Nakabayashi are as set forth above and incorporated herein.  He contemplates the use of a melamine resin crosslinking agent to enhance curability.  However, he fails to explicitly disclose: (7) wherein a ratio of the melamine resin (B1) and the half-ester group-containing copolymer (C) contained in the coating composition is the melamine resin (B1)/the half-ester group-containing copolymer (C) = 1/0.1 to 1/1 as expressed in solid content mass ratio.  
Okude et al. disclose a similar coating composition formulated with a blend of a hydroxy group-containing acrylic resin (see Abstract; column 2, lines 7-45) and a half-ester group-containing copolymer (Abstract; column 2, line 46 through column 3, line 23).  They also contemplate the use of a melamine resin crosslinking agent (see column 3, lines 29-31).  They disclose that the melamine resin can be provided in amounts ranging from 2 to 30% by weight of solids (see column 3, lines 60-63).  Applying this amount to the 20-80% range of Nakabayashi would have yielded a ratio that overlaps the claimed ratio.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the coating composition of Nakabayashi with the instantly claimed ratio of (B1)/(C) (1/0.1 to 1/1 as expressed in solid content mass ratio) because: (a) Okude et al. disclose a similar coating composition formulated with a blend of a hydroxy group-containing acrylic resin and a half-ester group-containing copolymer; (b) Okude et al. also contemplate the use of a melamine resin crosslinking agent, which is provided in amounts ranging from 2 to 30% by weight of solids; (c) applying this amount to the 20-80% range of Nakabayashi would have yielded a ratio that overlaps the claimed ratio; and (d) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US 2020/0157374 A1) in view of Campbell et al. (US Pat. No. 5,853,809).
Regarding claim 9, the teachings of Nakabayashi are as set forth above and incorporated herein.  Nakabayashi contemplates the addition of various pigments to his clear coat composition (see paragraphs 0066-0067), including silica (see paragraph 0067).  Nakabayashi fails to disclose: (9) wherein the average particle diameter of the particulate additive (E) is 10 nm or more and 1000 nm or less.
Campbell et al. disclose a related clear coat composition (see Abstract; column 1, lines 13-35).  Their clear coat composition is also formulated with inorganic particles (see Abstract; column 6, line 1 through column 8, line 43) with a preference for silica materials (see column 6, line 51 through column 7, line 7).  They demonstrate that the instantly claimed particle size range is recognized in the art as a suitable particle size for particulate additives, such as silica, in clear coat formulations (see column 6, lines 1-9 & 51-58).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the coating composition of Nakabayashi with a particulate material having the instantly claimed particle size range (10 nm or more and 1000 nm or less) because: (a) Nakabayashi contemplates the addition of various pigments to his clear coat composition, including silica; (b) Campbell et al. disclose a related clear coat composition formulated with inorganic particles, with a preference for silica materials; (c) Campbell et al. demonstrate that the instantly claimed particle size range is recognized in the art as a suitable particle size for particulate additives, such as silica, in clear coat formulations; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

International Search Report
The international search report cited two X-references.  Both references have been considered.  It was determined that the teachings of the applied prior art were more comprehensive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Toui et al. (US 2002/0015795 A1) discloses a related clear coat formulation.  Again, it was determined that the teachings of the applied prior art were more comprehensive.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
August 29, 2022